Citation Nr: 1301983	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  05-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as a residual of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1948 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a videoconference hearing in November 2009 before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012). 

Because of his age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In January 2010, the Board remanded this claim and other claims previously on appeal for further development and consideration.  This additional development included having the Veteran undergo another VA compensation examination for medical nexus opinions concerning the etiology of his claimed conditions, but especially in terms of whether they are attributable to his military service and, in particular, to exposure to ionizing radiation and/or cold weather injury.

He had this requested VA compensation examination in June 2010 and, after considering the results of it and medical nexus opinion offered, the RO issued a decision in January 2011 granting the other claims he also had appealed for - service connection for neuromyalgia/peripheral neuropathy of his lower extremities and for peripheral neuropathy of his upper extremities, all as a residual of cold weather injury. The RO assigned 30 percent ratings for his lower extremity neuropathy, retroactively effective from May 30, 2006, and 20 percent ratings for his upper extremity neuropathy, retroactively effective from November 19, 2007.  He did not appeal those ratings or effective dates, so those claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The RO also issued a supplemental statement of the case (SSOC) in January 2011 continuing to deny the remaining claim for service connection for rheumatoid/osteoarthritis, including due to exposure to ionizing radiation or as a residual of cold weather injury.  So this claim is still before the Board.

The Board remanded this claim again in May 2011 to obtain an explanation for the June 2010 VA examiner's opinion finding against a relationship between the Veteran's rheumatoid/osteoarthritis and his military service, including cold injury.  An adequate explanation still has not been provided, however, requiring yet another remand of this claim to the RO via the Appeals Management Center (AMC).


REMAND

Part of the basis of the Veteran's claim is that his rheumatoid/osteoarthritis is the result of repeated exposure to extremely frigid weather during his military service, i.e., cold weather injury.  In a September 2012 brief, he argued that this claim was not yet ready for appellate review as an adequate explanation still had not been provided by a VA compensation examiner for finding against a relationship or correlation between this claimed disability at issue and his cold exposure in service.  The Board agrees.  Thus, while the Board sincerely regrets the further delay that inevitably will result from this additional remand of this claim, it is necesary to ensure compliance with its prior remand directives and to afford the Veteran every possible consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In the prior January 2010 remand, the Board, in relevant part, instructed the RO/AMC to provide a VA compensation examination for a medical nexus opinion concerning the likelihood the Veteran's rheumatoid/osteoarthritis was related to cold weather exposure and consequent injury during his miltiary service.  A VA examination resultantly was performed in June 2010 in accordance with that remand directive.  In the examination report, however, the examiner did not provide any explanation for the opinion that the Veteran's rheumatoid/osteoarthritis was not related to cold weather exposure during his service.  Consequently, the opinion was inadequate to render a decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a VA examination or opinion is adequate when it is based on consideration of the Veteran's medical history and describes the disability in sufficient detail to enable the Board to make a fully informed decision on the claim).

When VA undertakes to provide an examination or obtain a medical opinion in a service-connection claim, even if not statutorily obligated to, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Becaues of this, the Board again remanded this claim in May 2011, instructing the examiner who had performed the June 2010 VA examination to provide an explanation (medical rationale) for the opinion in that report.  However, if that examiner was unavailable, an opinion could be rendered by a different examiner who was nonetheless qualified to make this necessary determination of causation.  Because the Veteran had moved to a different state, he had another VA examination in January 2012 for this requested additional medical comment.  This examiner concluded, in relevant part, that the Veteran's rheumatoid/osteoarthritis was unrelated to cold exposure during his military service because the examiner did not know of any literature supporting this notion of a relationship between cold exposure and arthritis.


Unfortunately, even this additional VA examiner's opinion is inadequate.  As pointed out in the more recent September 2012 brief, even VA recognizes that cold exposure can cause arthritis.  See VBA Training Letter (TL) 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, Diagnostic Code 7122 (2012).  As observed in "Cold Injury:  Diagnosis and Management of Long Term Sequelae," a Veterans Health Initiative independent study sponsored by VA that was initially issued in 1998 and revised most recently in March 2002, "It is important for Department of Veterans Affairs (VA) staff examining and caring for Veterans who have experienced cold injuries to be familiar with the recognized long-term and delayed sequelae, including . . . arthritis in involved areas . . . ."  Thus, because the sole basis for the examiner's opinion was a lack of familiarity with any medical literature supporting a relationship between cold exposure and arthritis, when such a relationship has in fact been medically recognized so even acknowledged by VA, the examiner must be given opportunity to revise his opinion.  See 38 C.F.R. § 4.2 (advising that it is incumbent to return an examination report as inadequate).

Therefore, because an adequate VA medical opinion still has not been provided with regards to the likelihood that a relationship exists between the Veteran's arthritis and cold exposure in service, there has not been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the file to the VA compensation examiner that most recently evaluated the Veteran in January 2012 for supplemental comment (an addendum opinion) regarding the likelihood (very likely, as likely as not, or unlikely) that the Veteran's rheumatoid/osteoarthritis is the result of cold weather injury during his military service.

In providing this additional opinion, the examiner must assume the Veteran sustained cold weather injury during his military service, but also accept that even VA recognizes a Veteran may develop arthritis as an eventual consequence of this type of trauma.  Thus, unlike when previously commenting, the examiner must consider the medical literature mentioned addressing this possible correlation (cause and effect) between cold weather exposure and the later development of arthritis.

The examiner's attention also is drawn to a February 2008 private treatment record in which A. F., III, M.D., stated the Veteran had residuals of cold weather exposure, including arthritic changes of his hands and wrists.

In formulating this opinion, the examiner should as well consider that the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file to support his conclusions.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, then have someone else do it that is qualified to make this necessary determination of causation.  In this eventuality, however, this may require having the Veteran reexamined.  But this is left to the designee's discretion.

2.  The readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



